Citation Nr: 1820507	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-63 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased rating in excess of 70 percent for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) in Houston, Texas, which denied an increased rating in excess of 70 percent for the service-connected bilateral hearing loss. 

Potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the RO acknowledged the Veteran's TDIU claim, but determined that it was intertwined with the issue on appeal.  The Board does not have jurisdiction of the issue of TDIU; therefore, the issue of TDIU is REFERRED to the Agency of Original Jurisdiction for the appropriate development and initial adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

For the entire period on appeal from March 23, 2016, the bilateral hearing loss has been manifested by hearing acuity no worse than Level X in the right ear and Level IX in the left ear. 


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a rating in excess of 70 percent for bilateral hearing loss disability are not met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran challenged the adequacy of the VA audiology examinations, asserting that the company that made the testing equipment was known for not calibrating their equipment.  The Board finds the Veteran's challenges as to the adequacy of the VA audiology reports are insufficient to overcome the presumption of administrative regularity regarding the equipment used and the way the examinations were conducted.  The Veteran was provided with two VA audiology examinations, both of which provided objective testing.  Notwithstanding the Veteran's indication that he worked in quality assurance, and had first-hand knowledge of equipment made by the same company not being calibrated, the evidence does not show that either one of the VA examinations used such equipment.  

With regard to conduct of the two VA audiometric examinations, the U.S. Court of Appeals for Veterans Claims (Court) has upheld VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  The Court recognized in Doucette v. Shulkin, 28 Vet. App. 366 (2017), that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, absent any specific evidence to the contrary regarding irregularity in calibration or conduct of the examinations, the Veteran's speculation that, because other equipment by the same manufacturer was out of calibration that VA equipment was also not properly calibrated, is not sufficient to challenge the adequacy of the two VA audiology examinations in this case.  For these reasons, the Board will rely on the objective findings in these adequate audiometric examinations. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Hearing Loss Rating Criteria

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.



Rating Analysis for Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been rated as 70 percent disabling for the entire rating period on appeal.  The Veteran filed a claim for increase on March 23, 2016, asserting that his hearing is worse than the currently assigned disability rating. 

Turning to the evidence, VA audiology treatment notes dated in May 2015 indicate that otoscopy did not reveal excessive cerumen in either ear.  There was a sore spot evident, so canal lock was modified until it sat comfortably in the Veteran's ear.  The Veteran stated that these modifications alleviated the pressure and he no longer felt discomfort.  He stated that he heard well with his hearing aids at the time.  

Additional audiology treatment notes dated in December 2015 indicate that a repair for the left hearing aid was recommended, but he did not wish to have it repaired at the time.  The repair was eventually done in January 2016.  

Additional audiology treatment notes dated in March 2016 show that the Veteran reported irritation to his ears caused by his hearing aids.  During the same appointment, the Veteran indicated that he thought his hearing got worse, since he was able to hear without his hearing aids in the past, but now could not hear anything without the aids, but agreed that the "aids are really working well."  The Veteran told the audiologist that he wanted 100 percent disability rating, but the audiologist explained to him that, since they can converse with his hearing aids, he is probably not at the 100 percent level at this time, but was advised to open a claim for increase if he thought his hearing loss was worse than the current 70 percent rating.  The audiologist stated that it should be noted that the conversation occurred before the aids were modified, at a level just slightly louder than normal conversational levels, and the Veteran did not have hearing aids in his ears.  

The Veteran underwent a VA audiology examination in April 2016.  Puretone thresholds, in decibels, were as follows:







HERTZ



AVG
1000
2000
3000
4000
RIGHT
98
75
105
105
105
LEFT
84
75
75
90
95

Speech recognition score was 52 percent in the right ear and 64 percent in the left ear.  The examiner noted that there was no permanent positive threshold shift greater than normal measurements variability at any frequency between 500 and 6000 Hz, bilaterally. 

In this case, applying the April 2016 audiometric result to Table VII, the Veteran had Level IX hearing acuity in the right ear and Level VIII in the left ear, which would warrant only a 50 percent rating (without application of exceptional hearing pattern provisions of 38 C.F.R. § 4.86).  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In this case, both ears meet the criteria for an exceptional pattern of hearing loss (38 C.F.R. § 4.86) under Table VIA because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Under Table VIA, the Veteran's right ear is rated at Level X hearing acuity, and the Veteran's left ear is rated at the same level it would be rated under Table VII.  As such, applying the results to table VIA does not assist the Veteran in meeting the next available rating (80 percent), but rather shows only a 60 percent disability rating is warranted.  

In correspondence dated in September 2016, the Veteran wrote that he was appealing the denial of increase for the bilateral hearing loss disability.  He wrote that the VA Clinic where his hearing test was conducted was "using antiqued testing equipment."  He wrote that when he was a medic in the early 1960s, when he used to administer "Audiometer evaluation tests using the same equipment" that the April 2016 VA examiner used.  The Veteran further wrote that "Lockheed Martin" had a "history of using equipment that is not properly calibrated."  He further reported that the hearing aids provided by VA cause blisters in his earlobes and canals, and hurt all day.  Lastly, the Veteran reported that the VA (QTC) examiner who conducted his audiology examination in 2013 used an advanced method to conduct the test without any headphones or push buttons, and the audiologist informed his spouse that he was "totally deaf."  

In the May 2016 notice of disagreement, the Veteran indicated that he had excessive pain while wearing hearing aids and would like to be able to obtain "more advanced learning hearing technology."  He stated that his bilateral hearing loss should have been rated as 100 percent disabling, again asserting that "QTC," the company that performed the last hearing test, used antiqued machinery, which could have been "out of calibration."  He added that as "a quality assurance representative," he used to "catch Lockheed Martin using out of calibration tools all the time."

In his December 2016 substantive appeal (VA Form 9), the Veteran indicated that he enclosed two hearing loss evaluations from two state licensed audiologists, to show how "profound" his hearing loss is, and also to show how testing by "state of the art technology" can show how severe his hearing loss is.  Furthermore, the Veteran noted that the pain and blistering in his ears was not acknowledged.  He stated that when he was tested in December 2016 the audiologist noticed that his inner right ear canal was bleeding and the left one was bruised, so he immediately went to the VA Clinic and was advised not to wear the hearing aids for a few days.  

VA treatment notes in mid-December show that the Veteran reported that the audiologist at Sam's Club told him his ears were bleeding.  The audiologist noted left ear canal with some cerumen, and right ear with a scratch, but no active bleeding.  It was recommended that the Veteran leave the hearing aids out for a few days to let the scratch heal. 

The Veteran's submitted two private audiology reports dated in December 2016.  The Board has fact finding authority to discuss the audiological results presented on these graphs and is competent to translate them into numerical format.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the first one from Bay Area Audiology and Hearing Aids puretone thresholds, in decibels, were as follows:  





HERTZ



AVG
1000
2000
3000
4000
RIGHT
80
80
NR
NR
NR
LEFT
91
75
80
100
110

Here, readings were not provided for three of the four frequencies in the right ear.  In light of these incomplete findings, this audiology report is of little probative value in assessing the overall degree of hearing loss in the right ear.  However, the Board finds that the objective findings for the left ear, which are complete, to be adequate for rating purposes.  The left ear findings meet the criteria for an exceptional pattern of hearing loss (38 C.F.R. § 4.86) under Table VIA, because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Under Table VIA, the Veteran's left ear is rated at Level IX hearing acuity.  Applying the December 2016 left ear private audiology results along with the April 2016 VA audiology results for the right ear to table VIA does not assist the Veteran in meeting the next available rating (80 percent), but rather shows a 70 percent disability rating is warranted.  

In the second audiology report from Liberty Hearing Aids, puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
111*
85
NR/120
NR/120
NR/120
LEFT
95
85
85
100
110

Here, readings were not provided for three of the four frequencies in the right ear.  In light of these incomplete findings, this audiology report is of little probative value in assessing the overall degree of hearing loss in the right ear.  However, the Board finds that the objective findings for the left ear to be complete and to be adequate for rating purposes.  The left ear findings meet the criteria for an 

exceptional pattern of hearing loss (38 C.F.R. § 4.86) under Table VIA, because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Under Table VIA, the Veteran's left ear is rated at Level IX hearing acuity.  Applying the December 2016 left ear private audiology results along with the April 2016 VA audiology results for the right ear to table VII does not assist the Veteran in meeting the next available rating (80 percent), but rather shows a 70 percent disability rating is warranted.  

VA audiology treatment notes dated in January 2017 show that the Veteran had otoscopy performed on both ears by a private audiology walk-in clinic, which presented with non-occluding cerumen.  The audiologist reported that at the time of this visit, the Veteran presented with binaural hearing aids, and visual inspection of the hearing aids revealed occluding debris.  The left ear hearing aid had case damage with broken canal lock.  The hearing aids were suctioned and cleaned thoroughly.  Listening check verified that both hearing aids are functioning, and the Veteran reported that he was pleased. 

Due to the Veteran's assertions of ear pain and bleeding, he was provided with a VA ear conditions examination in January 2017, where the Veteran reported that during a visit at Sam's Club free check, bleeding was detected at his right ear, which was later confirmed by VA.  He was told that it was due to dryness and irritation from the hearing aids, and was advised to avoid using hearing aids for a couple of days.  He was followed up a few days later and was told that the bleeding resolved.  The examiner noted that the condition was better with no current symptoms, and stated that "it was rather an incidental exam finding."  The examiner noted that the only ear condition was hearing impairment and tinnitus, and a physical examination was normal bilaterally, for external ears, canals, tympanic membrane, gait, Romberg test, Dix Hallpike test, and limp coordination test.  There was no evidence of tumors or neoplasms, or any other pertinent physical findings.  The examiner concluded that there was no objective evidence to support a diagnosis of a right ear canal bleeding condition.  

The Veteran underwent an additional VA audiology examination in January 2017.  Puretone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
98
75
105+
105+
105+
LEFT
89
75
80
95
105

Speech recognition score was 46 percent in the right ear and 62 percent in the left ear.  

Applying the January 2017 audiometric result to Table VII shows Level X hearing acuity in the right ear and Level VIII in the left ear, resulting in a 60 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100; however, both ears meet the criteria for an exceptional pattern of hearing loss (38 C.F.R. § 4.86) under Table VIA, because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Under Table VIA, the Veteran's right ear is rated at Level X, which results in less severe results, and the Veteran's left ear is rated at Level VIII, which is the same level it would be rated under Table VII.  As such, applying the results to table VIA does not assist the Veteran in meeting the criteria for the next available rating (80 percent).  

Based on the foregoing, the objective evidence shows that the Veteran's bilateral hearing loss should be rated as 60 or 70 percent disabling; however, the Board does not disturb the currently assigned 70 percent disability rating.  

The Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating; however, in determining the actual degree of disability, an objective examination that specifically measures relevant criteria of decibel loss at specific ranges and loss of speech recognition ability is more probative of the degree of the hearing loss impairment than general assertions of difficulty hearing, especially where, as in this case, there are multiple audiology examinations by different examiners that capture the hearing loss at different periods.  Accordingly, the lay and medical evidence does not support a rating in excess of 70 percent for the service-connected bilateral hearing loss for any period.  

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues, including extraschedular rating, been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire period on appeal, a rating in excess of 70 percent for bilateral hearing loss is denied. 




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


